May 22, 2009

Mr. Adam Warren Aston
Assistant Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Ron Butler
715 Discovery Blvd., Ste. 207
Cedar Park, TX 78613

RE:   Case Number:  07-0743
      Court of Appeals Number:  10-06-00210-CV
      Trial Court Number:  04-03-16914-CV

Style:      TEXAS DEPARTMENT OF TRANSPORTATION
      v.
      JIMMY DON YORK, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF REBECCA
      YORK, DECEASED AND JAMES R. BODIFORD, JR., INDIVIDUALLY AND ON BEHALF
      OF THE ESTATE OF REBECCA YORK, TONYA BODIFORD, AND SHIRLEY FOWLER

Dear Counsel:

      Today the Supreme Court of Texas granted the motion for rehearing  and
issued the enclosed opinion and  judgment  in  the  above-referenced  cause.
The Court's opinion and judgment of December 5, 2008 are withdrawn  and  the
opinion and judgment of this date are substituted.
      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and renders judgment.  Justice O'Neill  notes
her dissent to granting the motion for rehearing.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Barbara     |
|   |Axtell          |